Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 3, 2008 GEOVIC MINING CORP . (Exact name of registrant as specified in its charter) Delaware 000-52646 20-5919886 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer incorporation or organization) Identification No.) 743 Horizon Court, Suite 300A, Grand Junction, Colorado (Address of principal executive offices) (Zip Code) (970) 256-9681 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The following information is being furnished in accordance with General Instruction B.2. of Form 8-K and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended (the Securities Act), or the Exchange Act, except as set forth in such filing: OnApril 3, 2008, Geovic Mining Corp. (Company or We; TSX:GMC), an international mining company preparing to develop a cobalt, nickel and manganese deposit through its 60%-owned subsidiary, Geovic Cameroon PLC (GeoCam), reported its audited financial results for 2007 on March 31, 2008. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (c) The following exhibits are furnished herewith: 99.1 Press release, dated April 3, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEOVIC MINING CORP. Registrant April 4, 2008 By: /s/ John E. Sherborne John E. Sherborne Chief Executive Officer 2 EXHIBIT INDEX Exhibit No.
